Citation Nr: 1426328	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability, to include residuals of a right ankle injury.

2.  Entitlement to service connection for a back disability, claimed as secondary to right lower extremity disability.

3.  Entitlement to service connection for a right knee disability, claimed as secondary to right lower extremity disability.

4.  Entitlement to service connection for a left knee disability, claimed as secondary to right lower extremity disability.

5.  Entitlement to service connection for a right hip disability, claimed as secondary to right lower extremity disability.

6.  Entitlement to service connection for a left hip disability, claimed as secondary to right lower extremity disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
A review of the Veteran's Virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran's current right ankle disability, degenerative joint disease (DJD) developed more than a year after discharge from service and is unrelated to the right ankle injury during service or to any other incident of service.

2.  The Veteran's current low back disability, DJD of the lumbar spine, developed more than a year after discharge from service and is not related to service or to a service-connected disability.  

3.  The Veteran's current right knee disability, DJD of the right knee with total knee replacement, developed more than a year after discharge from service and is not related to service or to a service-connected disability.  

4.  The Veteran's current left knee disability, DJD of the left knee with total knee replacement, developed more than a year after discharge from service and is not related to service or to a service-connected disability.  

5.  The Veteran's current right hip disability, enthesopathy, developed more than a year after discharge from service and is not related to service or to a service-connected disability.  

6.  The Veteran's current left hip disability, enthesopathy, developed more than a year after discharge from service and is not related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a right lower extremity disability, to include DJD of the right ankle, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2008, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claims, and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also notified him how ratings and effective dates are assigned.

In December 2013, the Board remanded the Veteran's claims for further development to specifically include obtaining updated VA treatment records, Social Security Administration (SSA) medical records, any additional private treatment records, and to submit the Veteran's claims file to a physician to obtain medical opinions.  The Board has reviewed the development conducted by the RO and finds that it has satisfied the Board's remand orders.  The Veteran did not indicate that he has received any additional private medical treatment.  The SSA informed VA in December 2013 that the Veteran's records had been destroyed and were unavailable.  The Veteran was so informed by a March 2014 supplemental statement of the case.  The Veteran's VA treatment records were obtained and the Veteran was provided a VA examination in January 2014.  The Board has reviewed the January 2014 medical opinions and finds that the resulting opinions are adequate.  The VA physician examined the Veteran and reviewed the Veteran's claims file.  The examiner provided a reasoned basis for his conclusions.  Thus, there has been compliance with the Board's remand order.    

The Board notes that the Veteran's service treatment records (STRs), VA treatment records, and private medical records have been obtained.  The Veteran has been provided a VA medical examination.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims decided below. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In the this case, there is no presumed service connection because arthritis of the joints of the Veteran's right lower extremity, spine, knees and hips was not medically diagnosed within one year of discharge. 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  History 

The Veteran asserts that he has a right leg/ankle disability.  He reports that he had a motorcycle accident in 1964 and that he was hospitalized at the base hospital.  He states that he was in his third cast when he was discharged from service in January 1965.  The Veteran asserts that he now has a right ankle disability due to the in-service injury.  The Veteran further asserts that he has a back condition, a hip condition, and bilateral knee condition secondary to his right leg/ankle condition.  

A June 1963 STR notes that the Veteran reported back pain of 20 minutes duration.  Examination revealed a tender gluteal region.  The impression was myalgia.

The Veteran's examination for separation from service was performed in December 1964, prior to the Veteran's motorcycle accident.  No disability of the spine, hips, knees, right lower extremity, or right ankle was shown by the examination.

The STRs show that the Veteran injured his right ankle in a motorcycle accident in January 1965.  The Veteran had marked swelling of the right ankle with ecchymosis and pain over both the medial and lateral aspects of the right ankle.  X-rays were negative for fracture.  The Veteran was placed at bed rest with elevation of the foot and ice packs.  A short leg cast was placed on the right ankle and the Veteran was discharged to duty.  The final diagnosis was simple sprain of the right ankle.  He was put on a temporary L3 profile for six weeks.  It was noted that the Veteran was to return in four weeks to the orthopedic clinic, but because of his upcoming separation, he could be seen by the nearest VA or Army hospital.  The examiner stated that the Veteran's cast was to be removed in four weeks and that the Veteran should then have two weeks of physical therapy.

A September 1995 private medical record notes that the Veteran was complaining of knee pain.  The assessment was right cruciate strain.  In January 1997, he was treated for low back and left leg pain after chasing a calf and getting his left leg stuck in the mud.  The Veteran was noted to have lumbosacral strain.  In February 1998, the Veteran complained of left hip pain.  The examiner noted that the Veteran had severe, acute muscle strain.

June 1998 private medical records from Family Medical Clinic reveal that the Veteran fell off a ladder and injured his knee.  He underwent right knee meniscal surgery.  The June 1998 surgical notes state that the Veteran had significant medial compartment arthritis.  In June 2000, the Veteran complained of left knee pain.

An October 2000 VA outpatient record states that it was the Veteran's initial visit to the clinic.  The Veteran complained of pain in the left hip, left leg, and lower back.  It was noted that the Veteran had a history of right knee surgery.  A February 2001 VA outpatient record noted left hip DJD.  

On VA general medical examination in October 2001, the Veteran complained of arthritis in his hands and back that had been present and progressive for several years.  X-rays of the lumbosacral spine and knees revealed mild degenerative changes of the lumbosacral spine and mild early osteoarthritis of the knees.  The diagnoses included generalized degenerative joint disease.

VA treatment records reveal that the Veteran underwent a right total knee arthroplasty in February 2004 and a left total knee arthroplasty in January 2006.  A May 2008 VA outpatient record notes that the Veteran had DJD of the ankles.  

On VA examination in January 2014, the Veteran reported that he had a motorcycle injury in 1965.  The Veteran denied any fractures and reported that he tore some ligaments loose in the accident.  He denied any current right ankle or right hip pain.  He reported right leg pain following the right knee replacement in 2004.  He reported that his right ankle is weak and rolls when he has fallen.  The Veteran reported that he gradually developed low back pain in the 1990's.  He stated that he developed left hip pain in the 1990's, with worsening since approximately 2005.  The Veteran reported a right knee replacement in 2004 and a left knee replacement in 2006.  

IV.  Right Lower Extremity/Ankle

The Veteran maintains that he has a current right lower extremity/ankle disability due to his motorcycle injury during service.  The January 2014 VA examination confirms that the Veteran does have a current disability of the right ankle.  He has early degenerative joint disease of the right ankle.  However, there is no competent evidence linking the Veteran's current right ankle disability to service.  Following the in-service right ankle injury, there is no medical evidence of continuing right ankle disability.  From September 1995, and for a number of years thereafter, there were complaints of knee, hip and low back pain but no right ankle complaints.  On VA examination for pension purposes in October 2001, there were no complaints or findings regarding the right ankle.  The Board further notes that the Veteran has not asserted that he has had continuing right ankle symptomatology ever since service.  

The most probative evidence of record is the January 2014 VA medical opinion.  The VA examiner examined the Veteran, reviewed the Veteran's medical history, and opined that it was less likely than not that the Veteran's current right ankle disability was caused by the in-service right ankle injury in 1965.  The VA examiner pointed out that the medical records were silent to a chronic right ankle condition.  He further indicated that the Veteran's current right ankle minimal DJD is common in people the Veteran's age.  There is no medical evidence to the contrary.

The Board has considered the Veteran's lay statements asserting that his current right lower extremity/ankle disorder is related to the in-service injury.  However, the Board finds the Veteran's lay statements to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has right lower extremity/ankle disorder that is related to the motorcycle injury the Veteran experienced during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A nexus opinion in this case requires knowledge of the internal workings of the musculoskeletal system, which the Veteran has not been shown to have.

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran first developed a left lower extremity disability manifested by chronic right ankle DJD many years after discharge from service and shows that the Veteran's current right lower extremity/ankle disorder is not related to service.  As the preponderance of the evidence is against his claim, service connection for a right lower extremity/ankle disorder, is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





V.  Low Back, Hips, Knees

The January 2014 VA examiner diagnosed the Veteran as having early degenerative joint disease of the right ankle; degenerative joint disease of the thoracolumbar spine; enthesopathy of the hips; and total knee arthroplasty of both knees. 

The Veteran does not claim and the evidence does not show that the Veteran developed any chronic low back, knee or hip disabilities during service or within a year of discharge of service.  Although there is a reference to back pain on one occasion during service, no chronic back disability was noted.  The remainder of the STRs reveals no low back, knee or hip complaints, and the December 1964 discharge examination reveals no low back, knee or hip disability.  Disabilities of the low back, knee and hip were first shown many years after discharge from service and as noted above the Veteran had post service injuries.  Given that the Veteran developed low back, knee and hip disabilities many years after discharge from service and given that the evidence indicates that these disabilities are unrelated to service, the Veteran is not entitled to service connection for any of the claimed low back, knee and hip disabilities on a direct basis.  

The Veteran does assert that his claimed low back, knee and hip disabilities are secondary to his right lower extremity/ankle disability.  However, the January 2014 VA examiner opined that the Veteran's low back, knee and hip disabilities are not due to or caused by the Veteran's in-service right ankle sprain.  Furthermore, even if there was competent evidence relating any of the claimed low back, knee and hip disabilities to the Veteran's current right ankle disability, service connection has not been granted for a right lower extremity/ankle disability, and therefore secondary service connection is not warranted.  

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran first developed low back, knee and hip disabilities many years after discharge from service and shows that the Veteran's currently claimed low back, bilateral knee, and bilateral hip disabilities are not related to service or to a service-connected disability.  As the preponderance of the evidence is against his claims, service connection low back, bilateral knee, and bilateral hip disabilities is not warranted.


ORDER

Entitlement to service connection for a right lower extremity disability, to include residuals of a right ankle injury, is denied.

Entitlement to service connection for a back disability, claimed as secondary to right lower extremity disability, is denied.

Entitlement to service connection for a right knee disability, claimed as secondary to right lower extremity disability, is denied.

Entitlement to service connection for a left knee disability, claimed as secondary to right lower extremity disability, is denied.

Entitlement to service connection for a right hip disability, claimed as secondary to right lower extremity disability, is denied.

Entitlement to service connection for a left hip disability, claimed as secondary to right lower extremity disability, is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


